USCA4 Appeal: 22-6150      Doc: 6        Filed: 08/26/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6150


        BOBBY JOE ARFLIN,

                            Petitioner - Appellant,

                     v.

        WARDEN MICHAEL STEPHAN,

                            Respondent - Appellee.



        Appeal from the United States District Court for the District of South Carolina, at Aiken.
        Richard Mark Gergel, District Judge. (1:21-cv-00542-RMG)


        Submitted: August 23, 2022                                        Decided: August 26, 2022


        Before GREGORY, Chief Judge, HEYTENS, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Bobby Joe Arflin, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6150         Doc: 6       Filed: 08/26/2022      Pg: 2 of 2




        PER CURIAM:

               Bobby Joe Arflin seeks to appeal the district court’s order accepting the

        recommendation of the magistrate judge and denying relief on Arflin’s 28 U.S.C. § 2254

        petition. The order is not appealable unless a circuit justice or judge issues a certificate of

        appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue

        absent “a substantial showing of the denial of a constitutional right.”            28 U.S.C.

        § 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies this

        standard by demonstrating that reasonable jurists could find the district court’s assessment

        of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74

        (2017). When the district court denies relief on procedural grounds, the prisoner must

        demonstrate both that the dispositive procedural ruling is debatable and that the petition

        states a debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S.

        134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Arflin has not made

        the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

        appeal. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                         DISMISSED




                                                      2